BRADY, Presiding Judge.
We transferred this habeas corpus proceeding to the juvenile court of Washington County as provided by § 211.051, V.A. M.S.
The findings of fact and conclusions of law determining the matter have been filed with us. Notice and provisions for the filing of exceptions to that report, if any, have been given. No exceptions have been filed and the parties have in fact stipulated their agreement with the same. Under such circumstances nothing remains to be done in this case but to enter our order quashing our writ of habeas corpus and to award custody of Kirk Edward Gorham to Clarence E. Newcomer and Edna Newcomer, his wife.
It is so ordered.
WOLFE, J., concurs.
DOWD, J., not a member of the court when this matter was submitted.